                              IN THE
                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :     Criminal No. 1:15-CR-0182
                                              :
                v.                            :     (Judge Kane)
                                              :
DOMINICK PUGLIESE                             :     Electronically filed

                    MOTION FOR DISCLOSURE OF
            DEFENDANT’S LOCATION AND MEDICAL RECORDS

       Pursuant to the Federal Rules of Criminal Procedure and the Rules of this

Court, the defendant hereby moves for disclosure of the defendant’s location and

medical records, averring in support as follows:

       1.    The defendant was convicted of conspiracy to distribute controlled

substances and possession of a firearm in furtherance of drug trafficking, and

sentenced on September 28, 2016, to a term of imprisonment of 235 months. Doc.

165.

       2.    Undersigned counsel, as attorneys with the Federal Public Defender’s

Office of the Middle District of Pennsylvania, were appointed by this Court on

January 20, 2021, to represent the defendant in connection with a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 278).

       3.    Since being appointed, undersigned counsel has been unable to locate

or communicate with the defendant, who has reportedly been transferred from his

institution to a hospital for medical treatment (Doc. 291); the U.S. Bureau of Prisons

                                          1
will not disclose any information about the defendant, including his location or

medical records, to undersigned counsel without signed releases from the defendant

or administrative or judicial order.

      4.     Because it appears that the defendant is in an unknown hospital and

possibly not able to sign releases to permit undersigned counsel to obtain his medical

records or any other information, and because time is of the essence, undersigned

counsel is requesting that this Court direct the government to obtain and disclose the

defendant’s location and medical records to undersigned counsel forthwith, as has

been done in other cases. See, e.g., United States v. Martin, No. 3:13-CR-0050-

MEM, ECF Nos. 153, 154 (M.D. Pa. May 20, 2020); United States v. Tristan Green,

No. 1:11-CR-00361-CCC, ECF No. 276 at 17 (M.D. Pa. Jan. 26, 2021).

      5.     The grounds for this motion are fully set forth in the brief in support.

      WHEREFORE, counsel for the defendant respectfully requests that this

motion be granted, and that the proposed order be entered.

Date: January 27, 2021                        Respectfully submitted,

                                              /s/ Quin M. Sorenson
                                              HEIDI R. FREESE, ESQ.
                                              Federal Public Defender
                                              Middle District of Pennsylvania
                                              QUIN M. SORENSON, ESQ.
                                              Assistant Federal Public Defender
                                              TAMMY L. TAYLOR, ESQ.
                                              Staff Attorney
                                              Middle District of Pennsylvania
                                              100 Chestnut Street, Suite 306
                                              Harrisburg, PA 17101
                                          2
    717-782-2237
    quin_sorenson@fd.org
    Counsel for Defendant




3
                          CERTIFICATE OF SERVICE

      I, Quin M. Sorenson, Esquire, of the Federal Public Defender’s Office, do

hereby certify that on the date below I served a copy of the foregoing filing, via

electronic case filing, addressed to the following:

      William A. Behe, Esquire
      United States Attorney’s Office
      william.behe@usdoj.gov


Date: January 27, 2021                     /s/ Quin M. Sorenson
                                           QUIN M. SORENSON, ESQUIRE
                                           Assistant Federal Public Defender
